MEMORANDUM**
Larry A. Gantenbein appeals pro se the district court’s summary judgment in his action alleging wrongful termination in violation of Title VII of the 1964 Civil Rights Act, the Americans with Disabilities Act, and the Age Discrimination in Employment Act. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Wallis v. J.R. Simplot Co., 26 F.3d 885, 888 (9th Cir.1994), and we affirm.
The district court properly granted summary judgment for Defendants because Gantenbein was no longer qualified to continue work as an attorney for Union Pacific after the Idaho State Bar recommended his suspension from the practice of law. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973) (Title VII); Hernandez v. Hughes Missile Systems Co., 292 F.3d 1038, 1041-43 (9th Cir.2002) (ADA); Wallis, 26 F.3d at 891 (ADEA).
Gantenbein’s motions to correct and augment the record are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.